Citation Nr: 0102878	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for a right knee 
disorder.  

2.  The proper evaluation for post-operative lumbar 
decompression laminectomy with arthritis and sciatic/spasms.

3.  Whether a March 20, 1981 rating decision contained clear 
and unmistakable error.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1979 to November 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and May 1998 rating 
decisions the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  A right knee disorder is unrelated to a service-connected 
back disability and is not otherwise related to service.  

2.  Post-operative lumbar decompression laminectomy with 
arthritis and sciatic/spasms result in no more than 
pronounced neurologic symptoms and resulted in no more than 
moderate impairment prior to July 9, 1997. 

3.  Evidence before the RO on March 20, 1981, did not compel 
a conclusion, to which reasonable minds could not differ, 
inconsistent with the RO's determination.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
in service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

2.  The criteria for an initial evaluation in excess of 20 
percent prior to July 9, 1997, and in excess of 60 percent as 
of that date, for post-operative lumbar decompression 
laminectomy with arthritis and sciatic/spasms have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5393 (2000).

3.  The RO's evaluation of the veteran's back disability as 
noncompensable on March 20, 1981 did not constitute clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for service connection for a 
physiological back disorder in March 1993.  The veteran 
perfected an August 1993 denial of benefits by the RO, and, 
in June 1997, the Board granted service connection organic 
residuals of a lumbosacral injury.  Prior to that time 
service connection had been in effect for a physiological 
musculoskeletal system reaction as of November 1979.  That 
disability had been evaluated as noncompensable.  

In July 1997, the RO implemented the Board's June 1997 
decision by issuing a rating decision establishing service 
connection for degenerative disc disease with mild protrusion 
at L-4 and L5-S1 and radiation into the buttocks and right 
lower extremity.  The veteran expressed disagreement with the 
evaluation of his disability, then evaluated, together with 
the disability for which service connection previously was in 
effect, as 10 percent disabling.  The veteran also seeks 
service connection for a right knee disability, which he 
argues is secondary to his back disability and claims that a 
March 1981 rating decision which granted service connection 
for psychophysiologic musculoskeletal system reaction and 
evaluated that disability as noncompensable contained clear 
and unmistakable error.  

The Board also observes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (the Act) became law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board finds, however, that neither 
the Act nor the laws in effect prior to enactment of the 
liberalizing legislation are more favorable to the veteran in 
this case.  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and available pertinent records have been 
obtained.  The veteran has not identified additional records 
pertinent to his claim which should be obtained in order to 
fairly decide these claims, but which the RO has not 
attempted to secure, and there is no reasonable possibility 
that additional development in this case would enure to the 
veteran's benefit. 

The RO has not had an opportunity to consider the effect of 
the Act upon this claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence which has not been obtained.  
Inasmuch as available documents have been obtained and other 
necessary development has been completed, the Board's 
decision to address this case on its merits can result in no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

A.  Service Connection for a Right Knee Disorder

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain 
disorders, including arthritis, are presumed to have been 
incurred in service if it is manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, a disease which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

In January 1994, the veteran presented complaints that 
included right knee pain.  The veteran claimed that he 
injured his knee while opening a gate and slipping on ice at 
work.  An MRI at that time revealed no evidence of a meniscal 
tear, and results of x-ray examination were negative.  

In January 1995, the veteran was treated in connection with 
complaints of right knee pain.  The veteran indicated that he 
had injured his knee in December 1994 when he was caught on a 
water pipe while he was working in a ceiling.  X-ray 
examination showed no evidence of bone or joint pathology, 
and a physician at that time suspected a torn meniscus.  
Subsequently, an MRI that month revealed thinning of the 
patellofemoral cartilage, but no evidence of any meniscal 
tear.  

A September 1995 entry reflects a history of having injured 
the knee initially in 1993.  That entry also notes that the 
January 1994 MRI was normal, as was the January 1995 MRI, 
although the radiologist interpreted the patellofemoral joint 
as having some narrowing.  The physician that prepared the 
entry concluded that the veteran had findings consistent with 
chondromalacia that had been present for a long time and that 
most likely was a gradual occurrence since child hood.  

The claims file contains a report of an independent medical 
examination apparently conducted in December 1995 and March 
1996.  That report documents a history of injuries to the 
knee that occurred in February, March, and May, and October 
1993 and January and December 1994.  That report attributes 
ongoing knee symptomatology to the prior injuries.  

In April 1996, the veteran complained of injuring his right 
knee when falling from a ladder.  The examiner at that time 
felt that the veteran had a sprain of the lateral ligament.  
A May 1996 letter indicates that the veteran's physician 
believed that the veteran's right knee complaints were 
related to pre-existing chondromalacia.  The physician 
recommended an MRI, and a subsequent MRI of the right knee 
that revealed no abnormality other than a small cyst in the 
proximal tibial shaft.  

In June 1996, the veteran presented complaints of right knee 
pain.  The veteran reported injuring his knee in April 1996 
after falling from a ladder.  The veteran reported 
experiencing previous problems with his knee after a fall in 
1993, and indicated that he was informed at that time that he 
had degenerative arthritis.  Examination in June 1996 
revealed 1+ effusion, mild crepitus and localized pain over 
the lateral joint space.  The veteran also had pain on 
hyperextension.  X-rays, however, reportedly were normal, and 
the impression was possible lateral miniscal tear.  
Subsequently that month, the veteran underwent a right knee 
arthroscopy with a resection of a thickened medial patella 
plica; the post operative diagnosis was internal derangement 
secondary to patella plica syndrome.  

In August 1996, the veteran reportedly was working when he 
experienced a "pop."  According to a report prepared at 
that time, the veteran apparently was experiencing some pain, 
which was "not too severe."  Examination revealed effusion 
and full range of motion, as well as some medial tenderness.  
There was no ligamentous instability, and the physician 
suspected the veteran tore some adhesion in the knee.  

In December 1997, the veteran underwent a VA examination in 
connection with his claim.  The examiner's report reflects an 
initial conclusion that the veteran suffered from 
degenerative joint disease of the right knee, which required 
confirmation by x-ray examination, and which the examiner 
indicated could have been secondary to the back problem.  An 
addendum to that report reflects a diagnosis of chronic right 
knee pain, retropatellar pain syndrome.  The examiner 
indicated in that report that there was no evidence of bone 
disease or pathology that would provide a link between the 
back condition and the knee condition.  

A January 1998 x-ray examination report reflects that there 
was no evidence of fracture, dislocation or other bone or 
joint pathology.  MRI examination at that time revealed a 
normal right knee.  An October 1998 entry reflects that the 
veteran was status post arthroscopic surgery in June 1996, 
and that the veteran presented complaints of anterior right 
knee pain with occasional giving way of the right knee.  
Examination revealed mild medial joint line tenderness, mild 
crepitus and full range of motion.  X-rays revealed mild 
degenerative joint disease, and the assessment was mild 
degenerative joint disease.  

In April 2000 the veteran underwent orthopedic and neurologic 
examinations.  After reviewing the claims file, the 
orthopedic examiner concluded that there was no relationship 
between the veteran's right knee symptoms and his low back 
condition.  The examiner added that there was decreased range 
of motion in the right knee with a history of chondromalacia, 
but that the right knee condition was not secondary to a 
condition of the veteran's back.  The neurologic examiner 
also reviewed the claims file in detail.  That examiner 
concluded that the veteran's knee problems were long-
standing, probably consisted of chondromalacia, and probably 
were unrelated to the veteran's back disorder.  

There is no medical evidence in the claims file suggesting 
that a right knee disorder had its onset in service.  
Instead, the veteran maintains that his right knee disorder 
is secondary to his service-connected back disorder.  The 
preponderance of the evidence before the Board indicates that 
the veteran's right knee disorder is unrelated to his back 
disorders.  Medical opinions in the claims file that address 
the etiology of the veteran's knee complaints attribute those 
complaints either to long-standing chondromalacia or to 
specific injuries.  The most recent VA April 2000 VA 
examinations resulted in opinions by two separate examiners 
that the veteran's knee complaints were unrelated to his back 
disorder.  Those examiners reviewed the entire claims file in 
formulating their opinions.  The evidence, therefore, is 
quite clear that the veteran's right knee disorder is 
unrelated to his service-connected back disorder, and without 
any medical evidence otherwise linking a knee disorder to 
service, service connection for that disorder is unwarranted.  

B.  Higher Evaluation for a Back Disorder

Service connection is in effect for post-operative lumbar 
decompression laminectomy with arthritis and sciatic/spasms.  
In the course of the appeal, temporary total evaluations have 
been established from July 9, 1997 to October 1, 1997 and 
from July 15, 1999 to October 1, 1999.  Entitlement to a 
total evaluation based upon individual unemployability has 
been established from October 1, 1997 to July 15, 1999 and as 
of October 1, 1999.  Post-operative lumbar decompression 
laminectomy with arthritis and sciatic/spasms is evaluated as 
20 percent disabling from March 15, 1993 (the effective date 
of the grant of service connection for organic residuals of a 
lumbosacral injury), and as 60 percent disabling from October 
1, 1997 to July 15, 1999 and as of October 1, 1999.  

The Board observes that the because veteran's appeal of the 
evaluation assigned to his back disability arises from an 
initial rating decision, which established entitlement to 
compensation for the disability at issue and which assigned 
that disability an initial evaluation, it is not the present 
level of disability which is of primary importance.  Instead, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of staged 
ratings, that is, separate ratings must be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The period of time in question involves the period from the 
effective date of the grant of service connection for organic 
residuals of a lumbosacral injury.  As part of its analysis, 
the Board considers both the propriety an evaluation in 
excess of 20 percent prior to October 9, 1997 and in excess 
of 60 percent subsequent to that date.  

The veteran's disability is evaluated under diagnostic code 
5293, pertaining to intervertebral disc syndrome.  Under that 
diagnostic code, intervertebral disc syndrome warrants a 20 
percent evaluation if it is moderate, with recurring attacks; 
a 40 percent evaluation if it is severe, with recurring 
attacks and intermittent relief; and a 60 percent evaluation, 
if it is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief.  There is no higher evaluation for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

In addition, lumbosacral strain warrants a 20 percent 
evaluation if it results in muscle spasm on extreme forward 
bending, loss of lateral and a 40 percent evaluation if it 
results it is severe, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion spine motion, unilateral, in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate and a 40 percent 
evaluation if it is severe.  The Board observes that the VA's 
regulations, under 38 C.F.R. § 4.40 and 4.45, recognize that 
functional loss of a joint may result from pain on motion or 
use, when supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-57 (1995); see also Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).  Although those 
provisions have no bearing in assessing the severity of a 
disability under Diagnostic Code 5257, Johnson v. Brown, 9 
Vet. App. 7, 11 (1996), they are relevant in determining 
whether there is loss of range of motion.  Further, 38 C.F.R. 
§ 4.59, which addresses the evaluation of arthritis, 
recognizes that painful motion is an important factor of 
disability, entitled to at least the minimum applicable 
evaluation. 

The veteran was treated in February and March 1993 in 
connection with a re-injury of a right groin strain and mild 
lumbar strain.  The veteran was able to work at that time, 
although the veteran found it difficult to walk and bend.

In August 1993, the veteran underwent VA examinations that 
included examination of the spine and peripheral nerves.  An 
abbreviated examination of the peripheral nerves revealed no 
major deficits of motor power, sensory examination, 
incoordination, or abnormalities.  Gait station and Romberg 
were unremarkable, and the diagnosis was psychophysiologic 
musculoskeletal reaction, unchanged.

During the examination of the spine, the veteran, who worked 
as a maintenance person, indicated that there were certain 
things he could not do, like working underneath a sink for 
periods of time, and he complained of back pain radiating 
down the right leg.  Examination of the spine revealed a 
normal gait.  The veteran was able to tip-toe and heel-walk 
and was able to squat with slight difficulty getting up.  The 
veteran did not have hip weakness, was able to resist the 
flexion of knees bilaterally, had full pinprick sensation in 
both lower extremities and, although he complained of some 
tingling on the second and third toes of the right foot, had 
good dorsiflexion and plantar extension of both big toes.  
The veteran was able to cross his legs.  The veteran had pain 
at L5-S1, but the examiner did not appreciate any scoliosis 
or muscle spasm.  The veteran was able to bend over to 90 
degrees, to bend backwards to 30 degrees, to flex to each 
side to 30 degrees, and to rotate to each side to 40 degrees.  
The examiner observed that the veteran did not have much 
discomfort, although he had discomfort after the indicated 
ranges of motion on flexion and rotation.  X-rays of the 
lumbosacral spine and pelvis were characterized as negative.  
A nerve conduction study revealed motor and sensory nerve 
conduction within normal limits, and an MRI (magnetic 
resonance imaging) revealed degenerative disc disease and 
mild disc protrusion at L4-5 and L5-S1 intervertebral discs.  
The examiner's diagnosis was degenerative joint disease and 
mild disc protrusion L4-5 and L5-S1. 

A December 1993 CT resulted in an impression of mild central 
disc herniation, L4-L5 and L5-S1 levels, as well as spinal 
stenosis, L4-L5.  An MRI in February 1995 revealed lower 
lumbar spondylosis with herniated L5-S1.  

Examination conducted in December 1995 and March 1996 
revealed a normal gait without sway, without foot drop, limp 
or ataxia.  Toe walking caused pain in the right knee.  The 
veteran was able to heel walk and toe walk without 
difficulty.  Deep tendon reflexes were +2/4.  Range of motion 
of the lumbar spine consisted of 40 degrees flexion, where 60 
degrees was characterized as normal, and 8 degrees extension, 
where 25 degrees was characterized as normal.  Right lateral 
extension was limited to 20 degrees, and left lateral 
extension was limited to 18 degrees.  Normal lateral flexion 
reportedly was 25 degrees.  Examination also revealed five 
percent loss in right rotation and 10 percent loss in left 
rotation.  According to the examiner, the worst pain occurred 
with extension.  Palpation of the low back failed to reveal 
spasm or slight loss of the normal lumbar lordosis with 
flattening of the region of the spine.  There were 80 degrees 
of straight leg raising on the left without radicular pain 
and 60 degrees on the right without radicular pain, although 
the veteran complained of pain in the back and pulling on the 
right thigh posteriorly.  

A December 1996 entry notes that the gait was "with 
difficulty."  Strength in the lower extremities was 5/5.  
Sensory was intact.  There was reduced pinprick in the right 
toe.  There was positive straight leg raising on the right at 
20 to 30 degrees.  The impression was radiculopathy.  

In February 1997, an MRI revealed L4-5 and L5-S1 disc 
herniation, as did a CT examination that month.  In March 
1997, the veteran underwent an examination.  The veteran 
indicated that he could walk for two blocks, stand for 20 to 
25 minutes, and sit for 15 minutes.  He was not using 
assistive devices.  The veteran was able to straight leg 
raise to 60 degrees on the right and 50 degrees on the left.  
Strength was good, and sensory was normal.  The veteran was 
able to heel and toe walk.  He was able to squat half way 
down.  He was able to forward flex to 50 degrees.  Gait was 
characterized as waddling, but with a normal rate of speed.  
The veteran complained of numbness in the left foot and up 
the lateral calf.  Reflexes were decreased in both knee 
equally, and coordination was normal.  The examiner indicated 
that the veteran should limit his activities to moderate 
lifting.  The examiner also concluded that the veteran could 
sit, stand, and walk for moderate distances; did not require 
an assistive device; did not present any neurologic 
abnormality (other than slightly decreased knee reflexes); 
and demonstrated a gait which was "okay with a slight 
limp."  

A report of a March 1997 CT (computed tomography) of the 
lumbosacral spine reveals an impression of central and 
bilateral mild disc herniation with bilateral nerve root 
distortions.  According to a an April 1997 report, the 
veteran's heel to toe walking was normal at that time, as 
were gait and strength in the lower extremities.  According 
to the author of the letter, a 1993 MRI and a 1997 CT showed 
calcified disc herniation at L4-5 and L5-S1.  That physician 
also indicated that congenital stenosis and disc herniations 
had been persistently symptomatic since 1979.  

In April 1997, gait reportedly was normal.  The veteran was 
able to heel toe walk.  Muscle strength of the lower 
extremities was normal.  According to the examiner, a 1993 
MRI and a 1997 CT showed calcified disc herniations at L4-5 
and L5-S1.

What is apparently an April 1997 Social Security examination 
report notes straight leg raising to 60 degrees on the right 
and 50 degrees on the left, as well as complaints of numbness 
in the right foot.  Consistent with the results of the March 
1997 examination, the veteran was able to heel to toe walk 
and squat half way down.  He was able forward flex to 50 
degrees.  His gait was waddling, but at a normal speed, and 
the veteran walked without assistive devices.  Strength was 
5/5.  According to the examiner, the veteran had moderate 
restrictions in lifting and was able to sit stand and walk 
for moderate periods of time.

In July 1997, the veteran underwent a decompressive 
laminectomy with diskectomy, after a reported recent 
exacerbation of lower extremity pain, and had significant 
pain during his post operative course.  He underwent physical 
therapy and recreation therapy and progressed to ambulating 
independently on level surfaces with no assistive device and 
use of a cane on uneven surfaces or in unfamiliar settings.  
He reportedly had good response to aquatic based activity 
which he was continue on an outpatient basis.  

A July 1997 entry indicates that the veteran reported driving 
prior to sustaining fall in December 1996, after which he 
needed assistance with dressing and bathing, and that the 
veteran reported he was only able to tolerate short distances 
in the car without pain.  That entry also indicates that 
although the veteran reported a decrease in pain since the 
laminectomy, he had been unable to perform in his usual 
occupation as a building engineer.  Another July 1997 entry 
reflects that the veteran was able to independently ambulate 
unlimited distances with the use of a cane, without 
significant gait deviations.  He was able to ascend and 
descend steps independently using a hand rail and a cane.  

A November 1997 entry reflects that the veteran was able to 
walk at that time, although the veteran reported pain in the 
right leg and right foot.  According to the veteran, he had 
sharp ice-pick like pain in the right foot and sharp pain 
shooting from the hip into the groin helped with Valium.  

In December 1997, the Social Security Administration granted 
disability benefits, effective December 1996.  The decision 
points to the effects of pain in knees, especially the right 
knee, severe back pain and numbness in both legs, and to 
depression.  

A January 1998 x-ray examination of the lumbosacral spine 
revealed mild left lateral disc herniation at L5-S1 with 
compromise of the dural space and the nerve root.  

The veteran presented complaints of back pain in June and in 
July 1999.  A July 1999 entry reflects that the veteran was 
able to walk without assistance.  Sensory was decreased to 
touch, and there was pain in the lateral aspect of the right 
foreleg.  The diagnosis was lumbar disc herniation with 
radiculopathy.  That same month, the veteran underwent a 
laminectomy in connection with calcified, virtually bony 
protrusion of the disk with bone spurs at L5-S1 compressing a 
nerve root.  Post-surgical entries from that month reflect 
that the veteran had a slight posterior tilt in standing and 
walked with a slow cadence, although he was able to do so 
without the use of device.  

January 2000 entries reflect complaints of increasing pain.  
Strength was generally good, although there was some 
decreased strength and sensation on the right.  The 
impression at that time was that L5 radiculopathy was getting 
worse.  

In April 2000, the veteran underwent a VA examination of the 
spine.  The veteran complained of pain and diminished 
activity as a result of back and leg pain. The veteran 
indicated during that examination that he had to stop driving 
in March 2000 because he lacked control of this right leg.  
Physical examination revealed no acute distress and no limp.  
The veteran was unable to walk on heels and toes, but had 
good coordination and balance.  He stood with tilt of his 
back to the left.  However, there was no lumbar spasm.  Range 
motion consisted of 45 degrees of flexion, with increased low 
back pain, five degrees of back extension, with no pain, 15 
degrees of right lateral bend and 20 degrees of left lateral 
bend with complaints of back pain.  There was a five and one 
half inch healed lumbar scar.  There was no localized 
tenderness to palpation of the lumbar muscles. 

Deep tendon reflexes at the knees were 1/4 on the right and 
left.  Ankle reflexes were absent on the right and were 2/4 
on the left.  There were no pathologic reflexes, and 
sensation was diminished over the dorsal aspect of the right 
foot.  Strength in the quadriceps was 5/5 on both sides.  
Anterior tibial strength was 4/5 on the right and 5/5 on the 
left.  Extensor hallucis longus strength was zero on the 
right and 5/5 on the left.  Straight leg raising supine was 
40 degrees on the right with low back and right leg pain and 
80 degrees on the left.  In a sitting position, straight leg 
raising was 70 degrees on the right and 8 degrees on the 
left.  Range of motion was not accompanied by pain, although 
movement from supine to sitting and turning was done slowly.  

The veteran also underwent a neurological examination at that 
time.  Examination revealed normal posture, tone, power, and 
coordination.  There was no muscle atrophy and no convincing 
weakness, except for 4/5 weakness on the right extensor 
hallucis longus.  The veteran walked with a right limp.  
However, there was a normal neurological gait mechanism with 
turning on a single pace and maintenance of balance when 
standing with his feet together and his eyes closed.  He was 
also able to maintain balance when standing on either foot 
with his eyes opened.  Appreciation of pinprick, touch, 
temperature, position and vibration were unremarkable, except 
that there was reduced pinprick sensation over the right 
great toe and over the top of either foot extending to the 
posterior aspect of each calf.  Right ankle jerk and both 
hamstring reflexes were absent.  Left ankle jerk was 2+.  The 
veteran was able to extend his lumbar spine only a few 
degrees and could bend forward about 30 degrees.  Motion of 
lateral tilting and rotation were much reduced by discomfort.  
Straight leg raising was tolerated to 90 degrees without 
discomfort.  The veteran demonstrated discomfort when 
attempting to squat and on trying to stand on his heels and 
toes.  The examiner noted that the veteran evidenced a number 
of Waddell signs.  Those signs, according to the examiner, 
indicated symptom amplification, but did not indicate symptom 
fabrication.  

The evidence before the Board does not warrant an evaluation 
in excess of 60 percent.  Examination has revealed some 
neurological findings such as absent ankle jerk.  However, a 
60 percent evaluation represents the highest available 
schedular evaluation available for intervertebral disc 
syndrome.  A total evaluation is available for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5286.  However, examination has not revealed symptomatology 
remotely approximating ankylosis, let alone ankylosis that is 
unfavorable.  

Furthermore, the claims file does not contain factors that 
would warrant a departure from the schedular criteria.  
Although the RO apparently granted entitlement to a total 
evaluation based upon individual unemployability, the veteran 
is able to ambulate independently, albeit with some 
difficulty, and without the use of assistive devices other 
than perhaps a cane at times.  The Board has considered the 
effects of pain on the veteran's disability picture.  
However, the veteran's disorders do not provide such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards," 38 C.F.R. § 3.321(b)(1) (1999), and the 
veteran's disability picture is not so significant that it 
warrants an evaluation in excess of 60 percent.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's disability also does not warrant a 20 percent 
evaluation prior to July 9, 1997.  Examinations as late as 
March and April 1997 revealed no more than moderate symptoms, 
including neurologic symptoms and limitation of motion 
secondary to pain.  Medical evidence before the Board does 
not document more significant symptoms until July 1997, at 
which point the veteran underwent surgery.  

The decision of the December 1997 decision of the Social 
Security Administration granted benefits effective December 
1996, and the veteran appears to have indicated in statements 
at that time that it was in December 1996 that he re-injured 
his back.  However, the decision of the SSA reveals only that 
the effective date was set in accordance with the date of the 
filing of the veteran's claim for benefits, and medical 
evidence subsequent to December 1996 but prior to July 1997 
does not indicate a disability warranting an evaluation in 
excess of 20 percent.  A July 1997 entry reflects complaints 
of increased pain prior to surgery but does not suggest that 
the increased in symptomatology was of longstanding duration.  
Medical evidence from that time period suggests, instead, 
that the veteran's surgery at that time was precipitated by a 
recent exacerbation of his back disorder.  Based upon this 
evidence the Board is constrained to conclude that prior to 
July 9, 1997, the veteran's disability was no more than 
moderate and warranted no more than a 20 percent disability 
evaluation.  

The veteran also alleges that arthritis should be evaluated 
separately from the neurological component of his disability.  
Separate manifestations of a disability warrant separate 
evaluations.  Esteban v. Brown, 6 Vet. App. 259 (1994); see 
also VAOGCPREC 23-97 and 9-98 (a separate rating for 
arthritis may be awarded when the veteran is rated under the 
provisions of Diagnostic Code 5257, if additional disability 
is present).  However, Diagnostic Code 5293, intervertebral 
disc syndrome, contemplates loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  VAOGCPREC 36-97.  
Arthritis, further, is evaluated based upon pain and 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Therefore, the symptomatology relevant to a proper 
rating for arthritis fall within the purview of Diagnostic 
Code 5293, and a separate evaluation for arthritis is not 
warranted.  

C.  Clear and Unmistakable Error

The veteran alleges clear and unmistakable error in a March 
20, 1981 rating decision.  That rating granted service 
connection for psychological musculoskeletal system reaction 
and evaluated the veteran's disability as noncompensable.  
The veteran contends that the RO's decision was clearly and 
unmistakably erroneous in its failure to assign a higher 
evaluation to the veteran's disability.  See 38 C.F.R. 
§ 3.105(a).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Such error "must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Evidence before the RO at that time of its decision included 
service medical records documenting a diagnosis in September 
1989 of acute lumbosacral sprain with right sciatica, 
resolved, and a Diagnosis in October 1979 of psychologic low 
back pain.  Evidence also included the results of a VA 
examination conducted in February 1981.  During that 
examination, the veteran complained of low back pain 
aggravated by bending down.  Motor power was normal.  
Reflexes were active and equal.  Pinprick, touch, position an 
vibratory sense were intact.  There were no deep knots or 
tenderness.  Straight leg raising was carried out to 90 
degrees without chronic and Lasegue's signs.  Gait and 
station were unremarkable, and Romberg was negative.  
Diagnoses were psychophysiologic musculo-skeletal system 
reaction and sciatic nerve syndrome right, according to 
history with no neurological findings.  

Orthopedic examination revealed full range of motion without 
complaint.  The vertebral column was normal without spasm or 
edema.  Straight leg raising was negative on both sides.  
There was no measurable atrophy or hypertrophy of either 
calf.  The veteran walked on heels and toes and squatted 
without difficulty, and his gait was unimpaired.  The 
diagnosis was history of low back pain investigated by 
myelography with negative results with no functional 
impairment of the back found at the time of the examination.  

The results of the compensation examination before the Board 
could reasonably be interpreted as indicating that the 
veteran did not suffer from an organic disorder of the back 
at the time of examination.  It is not the case that failure 
to grant service connection for an organic disorder at that 
time can, therefore, be equated with clear and unmistakable 
error.  

Further, whether the effects of any organic disorder of the 
back were considered or not would have made no difference in 
terms of the ultimate evaluation assigned to the veteran's 
disability at the time of the March 1981 decision.  Both the 
neurologic and orthopedic examinations before the Board 
indicated that there was no significant symptomatology 
associated with the veteran's back area or any compromise of 
the veteran's ability to function associated with the 
veteran's back.  It was not unreasonable, therefore, to rate 
the veteran's back disability as noncompensable.  The RO's 
decision was not predicated upon a determination with respect 
to which reasonable minds would be incapable of differing, 
and the March 20, 1981 rating decision does not contain clear 
and unmistakable error.  


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

